Case: 1:20-cv-00247 Document #: 4-8 Filed: 01/14/20 Page 1 of 4 PageID #:147




                         EXHIBIT                VI
 Case: 1:20-cv-00247 Document #: 4-8 Filed: 01/14/20 Page 2 of 4 PageID #:148




                    Details for Order #113-3369049-7660234
                                     Print this page for your records.

Order Placed: December 5, 2019
Amazon.com order number: 113-3369049-7660234
Order Total: $173.19


                                           Not Yet Shipped


Items Ordered                                                                                           Price
1 of: FLYING-ANT Hoverboard Off Road All Terrain Self Balancing Scooters                              $159.99
6.5" Flash Two-Wheel Self Balancing Hoverboard with Bluetooth Speaker
and LED Lights for Kids and Adults Gift
Sold by: Feishazo (seller profile)

Condition: New



Shipping Address:
Haoyi Chen
2500 WILCREST DR SUITE 301
HOUSTON, TX 77042-2752
United States

Shipping Speed:
Expedited Shipping


                                       Payment information
Payment Method:                                                           Item(s) Subtotal: $159.99
Amazon.com Visa Signature                                             Shipping & Handling:     $0.00
| Last digits: 4157                                                                             -----
                                                                           Total before tax: $159.99
Billing address
                                                              Estimated tax to be collected: $13.20
Diego Freire
                                                                                                -----
490 Kent Rd.
                                                                              Grand Total:$173.19
Riverside, IL 60546
United States


                  To view the status of your order, return to Order Summary.


                 Conditions of Use | Privacy Notice © 1996-2019, Amazon.com, Inc. or its affiliates
 Case: 1:20-cv-00247 Document #: 4-8 Filed: 01/14/20 Page 3 of 4 PageID #:149




                    Details for Order #113-3835379-6478613
                                       Print this page for your records.

Order Placed: December 5, 2019
Amazon.com order number: 113-3835379-6478613
Order Total: $458.13


                                            Not Yet Shipped


Items Ordered                                                                                           Price
1 of: SISIGAD Hoverboard, 6.5" Two-Wheel Self Balancing Hoverboard                                    $169.99
w/Bluetooth Speaker - Flashing Tunnel Series
Sold by: lemongreen (seller profile)

Condition: New
1 of: Magic hover 6.5" inch All Terrain Off Road T581 Hoverboard,with   $229.00
Bluetooth Speaker and App-Enabled, Smart Self Balancing Scooter and LED
Lights Two-Wheel with UL2272 Certified for Kids and Adults
Sold by: Magic Hover (seller profile)

Condition: New



Shipping Address:
Haoyi Chen
2500 WILCREST DR SUITE 301
HOUSTON, TX 77042-2752
United States

Shipping Speed:
Standard Shipping


                                        Payment information
Payment Method:                                                           Item(s) Subtotal: $398.99
Amazon.com Visa Signature                                             Shipping & Handling: $24.23
| Last digits: 4157                                                                             -----
                                                                           Total before tax: $423.22
Billing address
                                                              Estimated tax to be collected: $34.91
Diego Freire
                                                                                                -----
490 Kent Rd.
                                                                              Grand Total:$458.13
Riverside, IL 60546
United States


                  To view the status of your order, return to Order Summary.


                 Conditions of Use | Privacy Notice © 1996-2019, Amazon.com, Inc. or its affiliates
 Case: 1:20-cv-00247 Document #: 4-8 Filed: 01/14/20 Page 4 of 4 PageID #:150




                    Details for Order #113-0458268-7409003
                                     Print this page for your records.

Order Placed: December 5, 2019
Amazon.com order number: 113-0458268-7409003
Order Total: $173.19


                                           Not Yet Shipped


Items Ordered                                                                                           Price
1 of: Benedi Hoverboard with Bluetooth Speaker Flash Wheel Electric Self                              $159.99
Balancing Scooter 6.5inch with UL2272 Certified for Kids and Adults
Sold by: JIANGKUN (seller profile)

Condition: New



Shipping Address:
Haoyi Chen
2500 WILCREST DR SUITE 301
HOUSTON, TX 77042-2752
United States

Shipping Speed:
Expedited Shipping


                                       Payment information
Payment Method:                                                           Item(s) Subtotal: $159.99
Amazon.com Visa Signature                                             Shipping & Handling:     $0.00
| Last digits: 4157                                                                             -----
                                                                           Total before tax: $159.99
Billing address
                                                              Estimated tax to be collected: $13.20
Diego Freire
                                                                                                -----
490 Kent Rd.
                                                                              Grand Total:$173.19
Riverside, IL 60546
United States


                  To view the status of your order, return to Order Summary.


                 Conditions of Use | Privacy Notice © 1996-2019, Amazon.com, Inc. or its affiliates
